Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. This Office Action is in response to the amendment filed on 05/20/2022. Claims 1-6, 8-10, 12-13, and 15-19 pending. Claim 20 has been withdrawn while Claims 7, 11, and 14 have been cancelled. This Action is made Final.

Claim Rejections - 35 USC § 103
2. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 1-6, 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Durham (US PGPub 20180336903), in view of Carrier et al. (US PGPub 20180284975), in view of Rea  (“Building a Robust, Scalable and Standards-Driven Infrastructure for Secondary Use of EHR Data: The SHARPn Project”), and further in view of Phansalkar (US PGPub 20140379428).
 

 Regarding claim 1, Durham disclose a computer-implemented process for configuring a plurality of processing stages, the computer-implemented process comprising: obtaining [from a first database] data; (Par 17, obtaining data in the form of verbal input where For example, the verbal input may be pre-processed by processing at least a portion of the verbal input before receipt of an entirety of the verbal input has concluded.) 
configuring the processing stages by: selecting a plurality of services from among a larger plurality of different cloud computing services, wherein at least one of the selected services is provided by a plurality of different computing vendors, and wherein each of the processing stages comprises input data, a processing operation of the respective selected service, and output data; (Par 24, Durham teaches selecting/accessing services from among a plurality of different services, e.g. “The client may access the various service modules provided by the vendor(s) by issuing application programming interface (API) calls to the modules to perform a task and provide an output”, wherein at least one of the cloud computing selected services is provided by a plurality of different vendors, and wherein each of the processing stages, e.g. “one or more speculative processing stages” Par 19 and FIG. 1 and FIG. 2, comprises input data such as “verbal inputs for determining automatic dialog responses” Par 19-20, a processing operation of the respective selected service cited as one of “a stage (e.g., a speculative processing stage) of the system 100 and a speculative execution stage (e.g., an entire speculative operation from receiving an input to determination of a speculative result)”, and output data cited as “an output of a module of a preceding speculative processing stage”)
 selecting one of the cloud computing vendors based on a format of the respective input data at the respective processing stage; and (Durham teaches selecting/utilizing one of the cloud computing vendors based on a format of the respective input data at the respective processing stage — “For example, the client may utilize modules of any of one or more vendors to create a system which provides a performance that is optimal for a desired operation or implementation of the client” [0024]) 
responsive to a user interacting at a user interface, executing (i) [the normalization of] the obtained data and (ii) the selected services using the output data [of the normalization] and via at least the one selected vendor; and (Durham teaches responsive to a user interacting at a user interface [par 17, par 24], e.g. “a graphical user interface visible on a digital monitor or screen” [par 17, par 25], executing (i) the service of the obtained verbal input data [par 25] and (ii) the selected services using the output data and via at least the one selected vendor [par 25]) 
notifying, via the user interface, a result based on the output data of a final stage of the configured processing stages. (Par 26 and 54, Durham teaches notifying, via the user interface, a result based on the output data of a final stage or last stage [0054] of the configured processing stages [0026, 0054] — see cited evidence below: - “The transcript of the verbal input may then be output by the STT speculation buffer 112 to the NLP speculation buffer 122 for further processing by the system 100 for generation of the automatic dialog response...enabling pre-processing and pre-fetching the automatic dialog response based on the portion of the verbal input and accelerating presentation of the automatic dialog response to the user ... the STT speculation buffer 112 may output the transcript of the verbal input to the NLP speculation buffer 122 without outputting the audio file to the STT module 110 for processing” [par 26] - “when the stage is a last stage, the method 400 proceeds to operation 490. At operation 490, the system may commit changes (e.g., transition a finite state machine that follows a progress of a conversation between the system and the user to a next state) and present an output to the user. The output may be audible, visual, or any other form of output as discussed in greater detail above” [par 54]) 
Durham does not specifically teach However, Carrier teaches of obtaining, from a first database, data in a first format; (Par 63 and 66, Carrier discloses obtaining, from a first database, data in a first format. e.g. “a specific input data format”))
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add obtaining, from a first database, data in a first format, as conceptually seen from the teaching of Carrier, into that of Durham because this modification can help yield predictable results, where the predictable result would have been an update to a pipeline [par 63 — Carrier] or an access to pipeline information based on the input format [par 66 — Carrier].
Neither Durham nor Carrier specifically teaches, however, Rea teaches (1) identifying a normalization operation based on a compliance requirement of the selected service; (2) the service executing (i) the normalization of the obtained data. (Rea teaches identifying a normalization operation based on a compliance requirement {Abstract] of the selected Sharpn cloud service [introduction, Paragraph 3; Section 4.3, Paragraph 4; Figure 1] —-see citations below: “The platform was deployed to (1) receive source EHR data in several formats, (7} generate structured data from EHR narrative text, and {3} normalize the EHR data using common detailed clinical models and Consolidated Health informatics standard terminologies, which were {4} accessed by a phenotyping service using normalized data specifications. The architecture of this prototype Sharpn platform is presented” [Abstract] — “One year into the design and development of the Sharpn framework, an integrated set of services arid components was implemented as a prototype platform for natural language processing {NLP} and normalization pipelines to a persisted data store to cultivate high throughput phenotyping” [Introduction, Paragraph 3} (2) (Rea teaches that the service, such as “a phenotyping service using normalized data specifications” [Abstract], the service further executing {) the normalization of the obtained data [Section 2.1, Numbers 7-111, e.g. “7. Mirth Connect routes all incoming data to an Apache Unstructured information Management Architecture (UIMAH1 | pipeline on the SHARP cloud. 8. Normalization and NLP services are implemented in LUMA pipelines. 3, UIMA components route the normalized data back to Mirth Connect. 10. Mirth Connect routes the data instances to an open source SQL database, MySQL, where all data are persisted, ii. A rules engine queries the SQL database for normalized input data defined for a diabetes phenotyping algorithm.” -Section 2.1, Numbers 7-14]} 
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add (1) identifying a normalization operation based on a compliance requirement of the selected service; (2) the service executing (i) the normalization of the obtained data, as conceptually seen from the teaching of Rea, into that of Durham and Carrier because this modification can help achieve “success in normalizing native EHR data, both structured and narrative, from two independent organizations and EHR system” [Abstract — Rea].
None of Durham, Carrier and Rea specifically teach, however Phansalkar teaches wherein the respective processing stage is not executable, by at least one other of the cloud computing vendors, based on a required format of the at least one other cloud computing vendor being different from the format of the respective input data; (Par 69, The first is a conversion process 502, which converts the files of a plurality of data providers into a common file format. Par 70, Referring to FIG. 6, the files that come from multiple data providers (DPa, DPb, DPc, DPd) are input into a conversion process shown in a flow diagram 600. This is the only part of the pre-calculation process that is data-provider dependent. The conversion process of the flow diagram 600 takes information from multiple providers in different formats and is converted to a common file format for the host system. First, at a step 602, the host system takes in the data from different data providers. Next, at a step 604 the convert application (which may be embodied as an API or similar facility) loads a class that has rules specific to the data provider who provided the file in question. Next, at a step 608, the application uses the rules to read in the information from that format for each data provider. Finally, at a step 610, the system outputs the data into a standard file format for the host system. In embodiments this can be called the CLF file format. Par 63, Once the integrity of the data is confirmed at the step 312, at a step 314 the pre-calculation facility of the host system 200 performs various operations needed to get data from multiple data providers into a common file format, which can be called CLF. Therefore, it’s obvious that without the data format conversion process as above, the processing stage requiring to run the specific input data from a particular data provider (vendor) is not executable.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add that the respective processing stage is not executable, by at least one other of the cloud computing vendors, based on a required format of the at least one other cloud computing vendor being different from the format of the respective input data, as conceptually seen from the teaching of Phansalkar, into that of Durham, Carrier and Rea because this modification can help utilize the various data in various formats from various providers by converting it into a common and standard format.

Regarding claim 2, Durham in view of Carrier in view of Rea disclose the following: wherein a first of the selected services is executed before a second of the selected services, wherein a first list of available services, when selecting the first service, is different from a second list of available services, when selecting the second service, the difference being due to technological, processing possibility, and wherein the computer-implemented process further comprises detecting, via the user interface, a selection of an execution ordering of the stages. (Carrier discloses a feature, wherein a first of the selected services is executed before a second of the selected services [0012, 0030], e.g. “the API pipeline by adding and/or removing one or more of the service APIs within the pipeline definition” [0012], wherein a first list of available services, when selecting the first service, is different from a second list of available services, when selecting the second service, the difference being due to technological, processing possibility, e.g. “Since each API may have different classes and/or data needs, the request object may be modified to accommodate these differing needs” [0050], and wherein the computer-implemented process further comprises detecting, via the user interface, a selection of an execution ordering of the stages, e.g. “Pipeline manager API 250 calls or invokes each API 220A, 220B, and 220C in the pipeline according to the order specified in the pipeline definition” [0030)) This prior art element of Carrier can combined with prior art elements of Durham, thereby yielding an improved execution of services in accordance with two different set of selected services. At atime prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Durham with the teachings of Carrier. One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results. The predictable result would have been “’rapid assembly and evaluation of any quantity of APIs (e.g., NLP, etc.) within a browser. Based on an evaluation of the output generated by an API pipeline, a consumer may refine the API pipeline by adding and/or removing one or more of the service APIs within the pipeline definition” [0012 — Carrier]. 

Regarding claim 3, Durham in view of Carrier in view of Rea disclose the following: wherein at least one of the stages comprises natural language processing (NLP) of the respective input data. (Durham discloses that at least one of the stages comprises natural language processing (NLP) of the respective input data [0008, 0047], e.g. “to receive an input from a user, perform speech-to-text processing to determine a transcript of the input, perform natural language processing ( NLP) to determine an intent expressed by the transcript, determine an output corresponding to the intent and a speculative processing result of a portion of the input” [0008] and furthermore, “For example, when the input is an STT result, the system determines whether an input for the STT result already exists in a speculation buffer of a NLP module” [0047]) > 

Regarding claim 4, Durham in view of Carrier in view of Rea disclose the following: wherein at least one of the stages comprises a searching of a set of keywords to produce a set of results. (Durham teaches that at least one of the stages comprises a searching of a set of keywords to produce a set of results, e.g. “the verbal input may be stored as multiple audio files, where each audio file includes various portions of the verbal input for pre-processing and/or pre-fetching an automatic dialog response based on the portion of the verbal input. For example, the above exemplary verbal input may be stored in three portions; a first portion including "Hi, may I", a second portion including "Hi, may | check", and a third portion including "Hi, may | check in, please?"” [0025]) > 

Regarding claim 5, Durham in view of Carrier in view of Rea disclose the following: wherein the NLP is performed using an application programming interface (API). (Durham cites that the NLP is performed using an application programming interface (API), e.g. “The STT speculation buffer 112, NLP speculation buffer 122, dialog generation speculation buffer 132, and/or TTS speculation buffer 142 may be provided by a singular middleware vendor communicatively positioned between the a client and the vendor(s) providing the STT module 110, NLP module 120, dialog generation module 130, and/or TTS module 140, may be provided along with a respective module by each vendor, may be implemented by the client, or any combination thereof. The client may access the various service modules provided by the vendor(s) by issuing application programming interface (API) calls to the modules to perform a task and provide an output” [0024]) 

 Regarding claim 6, Durham in view of Carrier in view of Rea disclose the following: wherein the obtained data comprises first audio data including words spoken in a first language, and wherein the selected service converts the first audio data into textual data. (Durham discloses that the obtained data comprises first audio data of a speech including words spoken in a first language [0025] — such as the English language which has a first portion including for example "Hi, may I", a second portion including “Hi, may | check", and a third portion including "Hi, may | check in, please?" [0025], and wherein the selected service converts the first audio data into textual data, e.g. “system 100 progressively processes the speech input at operations 210A, 210B, 210C, and 210D to convert the speech into text until the system 100 determines that the speech has ended (e.g., as indicated by a pause in the speech extending for a predetermined time period such as, in some embodiments, one second)” [0039]) 

 Regarding claim 8, Durham in view of Carrier in view of Rea disclose the following: wherein the requirement comprises a size-requirement of the selected service. (Durham teaches that the requirement comprises a size-requirement of the selected service - see size amount defined as follows: “When an amount of the output of the module of the preceding speculative processing stage that is updated by the module exceeds a threshold, the subsequent speculative processing stage which has subscribed to the output of the module of the preceding speculative processing stage may trigger itself to begin processing” [0020])

Regarding claim 9, Durham in view of Carrier in view of Rea disclose the following: wherein the selected service translates the normalized data into a different language. (Rea teaches that the selected service translates the normalized data into a different language, e.g. “Clinical concepts must be normalized if decision support and analytic applications are to operate reliably on secondary EHR data. One EHR may store “resting heart rate” as a simple name-value pair (name = “resting heart rate” and value = “60 bpm”), while another EHR may store it in a more complex, post-coordinated fashion (name = “heart rate”, value = “60 bpm”, qualifier = “resting”). EHRs may contain more or less description or detail (granularity) about clinical events and observations. Further, the contents may be encoded using different terminologies, free text, or a mixture of both. A decision support application will need to take those differences into account when retrieving a clinical concept such as “resting heart rate”, and normalize the data to a common representation before processing” [Section 2.2.1, Paragraph 1]) This teaching of Rea suggests that a selected service of Durham in view of Carrier can perform a translation on normalized data to represent it in a different language. At atime prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Durham in view of Carrier with the teachings of Rea. One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. The motivation would have been to bring forth a system that is “successful in executing the intended end to end data processing flow, merging text and structured data into instances of clinical concepts, and normalizing disparate data to common objects with standard terminologies” [Section 5 — Rea]. > 

Regarding claim 12, Durham in view of Carrier in view of Rea disclose the following: wherein the processing stages form a pipeline such that the output data of a stage forms the input data of a next stage in the pipeline, and wherein a source of the obtained data facilitates streaming data. (Carrier teaches that the processing stages form a pipeline such that the output data of a stage forms the input data of a next stage in the pipeline [Abstract; 0030; FIG. 2, Elements 220A, 220B, 220C, 220D], e.g. “request object for a succeeding API is produced based on the response object (e.g., preferably in a JSON format) of the prior API in the pipeline. The request object for a succeeding API may be the response object from the prior API (augmented with the additional information from the prior API), and/or a new object produced from information within the response object” [0030], and wherein a source of the obtained data [0063, 0066] facilitates streaming data [0052]) This teaching of Carrier suggests that processing stages of Durham can be formed as a pipeline, with each stage performing a different operation using output from a previous stage, as input for that respective next stage. At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Durham with the teachings of Carrier. One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. The motivation would have been as follows: “This accommodates the various data needs of (e.g., ensures compatibility with the classes utilized by) each API in the pipeline. Resulting response object 230 provides results of the pipeline” [0032 — Carrier].

Regarding claim 13, Durham in view of Carrier in view of Rea disclose the following: further comprising: determining whether to perform a processing stage of the plurality of processing stages based on the output data of a previous stage satisfying a criterion. (Durham teaches determining whether to perform a processing stage of the plurality of processing stages based on the output data of a previous stage satisfying a criterion, e.g. “providing the STT result as input to a next stage of a speculative processing system, determining whether the input exists in a speculation buffer of the next stage, obtaining a speculative processing result corresponding to the input from the speculation buffer when the input exists in the speculation buffer, providing the speculative processing result as a second input to a subsequent stage of the speculative processing system when the input exists in the speculation buffer” [O0006]) 

Regarding claim 21, Durham in view of Carrier in view of Rea disclose the following: wherein the selected service is executed by configuring an automatically selected set of parameters via an API offered by the selected cloud computing vendor. Nonetheless, this feature would have been made obvious, as evidenced by Carrier. (Carrier discloses that the selected service is executed by configuring an automatically selected set of parameters via an API [0034, 0067], e.g. “The pipeline manager API may accept global and/or API specific endpoint and query string parameters to be dynamically appended to the underlying APIs of the pipeline definition” [0034], offered by the selected cloud computing vendor “in the form of cognitive micro-services that run within a multi-tenant cloud computing environment. However, any type of API and computing environment may be utilized” [0025]) This functionality of Carrier can be combined with the functionality of Durham to improve API invocations of Durham, and yield predictable results. At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Durham with the teachings of Carrier. One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results. The predictable results would be “APIs to provide flexibility” [0056 — Carrier].

Regarding claim 22, Durham in view of Carrier in view of Rea disclose the following: wherein each vendor has at least one virtual machine (VM) of a different type from VMs of the other vendors. (Durham teaches that each vendor has at least one virtual machine (VM), e.g. “service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services)” [0072] [0072-0073], wherein each vendor has at least one virtual machine (VM) of a different type from VMs of the other vendors [0024, 0072], e.g. “the client may utilize modules of any of one or more vendors to create a system which provides a performance that is optimal for a desired operation or implementation of the client” [0024])

5. Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Durham in view of Carrier in view of Rea, in view of Phansalkar (US PGPub 20140379428), in view of Sridhar et al. (NPL titled “Evaluating Voice Interaction Pipelines at the Edge” published on June 25, 2017; hereinafter Sridhar). 

Regarding claim 10, Durham in view of Carrier in view of Rea does not disclose the following: wherein the result is outputted via a speaker. Nonetheless, this feature would have been made obvious, as evidenced by Sridhar. (Sridhar further discloses the result is outputted via a speaker, e.g. “The generated response is then translated to an audio signal and delivered to the user via speakers” [Page 249, Section II, Paragraph 1]) Implementing these steps of Sridhar would provide advantageous benefits to the system of Durham in view of Carrier in view of Rea. At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Durham in view of Carrier in view of Rea with the teachings of Sridhar. One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G: Teaching, Suggestion, and Motivation. The motivation would have been to benefit from voice interaction platforms that “consist of several stages” [Page 249, Section II, Paragraph 1 — Sridhar]. 

6. Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Durham in view of Carrier in view of Rea, in view of Phansalkar (US PGPub 20140379428), in view of Zimmerman et al. (Pat. No. US/7613610 issued on November 3, 2009; hereinafter Zimmerman). 

Regarding claim 15, Durham in view of Carrier in view of Rea does not disclose the following: wherein the obtained data comprises at least one of textual data and visual data in a first language, and wherein the obtained data is conveyed by a first user that belongs to a first demographic. Nonetheless, this feature would have been made obvious, as evidenced by Zimmerman. (Zimmerman teaches features, wherein the obtained data comprises at least one of textual data and visual data in a first language [Column 4, Line 67; Column 5, Lines 1-2; Claim 1, Last Limitation], e.g. “formatting the document by associating the text disposed proximately to the at least one indicating phrase with the at least field if the text is of the particular type corresponding to the at least one field such that, when the medical transcription is displayed, the text is displayed as data in the corresponding at least one field” [Claim 1, Last Limitation], wherein the obtained data is conveyed by a first user that belongs to a first demographic, e.g. “Thus, in this example, the database 82 includes data sets 84 each with data in an age data field 86, a gender data field 88, a date of birth (DOB) data field 90, a resting respiration data field 92, a resting pulse data field 94, and a resting blood pressure data field 96. The data fields 86, 88, 90, 92, 94, 96 are searchable, e.g., using known database search techniques on the database 82” [Column 8, Lines 5-11])
This teaching of Zimmermann is applicable to obtained data of Durham in view of Carrier in view of Rea, as it shows that data can be retrieved or obtained for user having stored demographic information in different fields. At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Durham in view of Carrier in view of Rea with the teachings of Zimmerman. One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation The motivation would have been to benefit from “extracting specific data elements as a result of automated speech recognition of medical dictations [Column 4, Lines 58-59 — Zimmermann]. 

7. Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Durham in view of Carrier in view of Rea, in view of Phansalkar (US PGPub 20140379428), in view of Oikawa et al. (Pat. No. US/8775165 issued on July 8, 2014; hereinafter Oikawa). 

Regarding claim 16, Durham in view of Carrier in view of Rea does not disclose the following: wherein the selected execution ordering is re-adjustable via the user interface. (Oikawa teaches that the selected execution ordering is re-adjustable via the user interface [Column 2, Lines 8-15; Column 7, Lines 21-32; Column 11, Lines 14-34; FIG. 6A, All Elements; FIG. 6B, All Elements], e.g. “Reorderings 210 may include data for a term to display in a fixed position on a candidate list. For example, certain characters or character strings could be reordered to be in the first position when provided from a server to client or from a client to a display. The reordering may place a character set in a position relative to a second character set. For example, certain characters could be ordered one position ahead of certain other characters when the transliteration candidates are provided. Reorderings may be received from and personalized to a user, or they could be received by a third party and distributed to one or more users” [Column 7, Lines 21-32])
By re-adjusting the processing operations of Oikawa with respect to processing operations of Durham in view of Carrier in view of Rea, this would suggest that the user interface of Durham in view of Carrier in view of Rea can benefit from selected execution ordering. At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Durham in view of Carrier in view of Rea with the teachings of Oikawa. One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G: Teaching, Suggestion, and Motivation. The motivation would have been to benefit from “a user reordering, which specifies where in a list of candidates the associated candidate word is to be displayed” [Abstract — Oikawal]. 

8. Claim(s) 17 are rejected under 35 U.S.C. 103 as being unpatentable over Durham in view of Carrier in view of Rea, in view of Phansalkar (US PGPub 20140379428), in view of Goodson et al. (Pat. No. US/8978034 issued on March 10, 2015; hereinafter Goodson). >

Regarding claim 17, Durham in view of Carrier in view of Rea does not disclose the following: further comprising: storing, in a second database different from the first database, the result of the plurality of processing stages. Nonetheless, this feature would have been made obvious, as evidenced by Goodson. (Goodson discloses storing, in a second database different from the first database, the result of the plurality of processing stages [Column 9, Lines 12-18 and Lines 46-51; FIG. 3, Element 318], e.g. “The outputs of the batch processing are chosen by our system, which sets the data sources as ancestors of the output data. In the case where a data sources contain structured or semi-structured data (e.g., a database or JSON file), then the provenance can include fine-grained schema information comprising individual columns or attributes of the data source” [Column 9, Lines 12-18])

This well-known technique of Goodson are applicable to the processing stages of Durham in view of Carrier in view of Rea. At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Durham in view of Carrier in view of Rea with the teachings of Goodson. One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale D. Applying a known technique to a known product ready for improvement to yield predictable results. The ready improvement would be as follows: “The outputs of workflows can then become data sources for downstream workflows. Various stage-specific policies 426, 428 and 430 may be dynamically applied as data flows downstream along the pipeline. Further policies 434 may be applied to the output 432 at the end of the pipeline” [Column 9, Lines 18-23 — Goodson]. 

9. Claim(s) 18 are rejected under 35 U.S.C. 103 as being unpatentable over Durham in view of Carrier in view of Rea, in view of Phansalkar (US PGPub 20140379428), in view of Tagra et al. (Pub. No. US2019/0197105 filed on December 21, 2017; hereinafter Taqra). 

 Regarding claim 18, Durham in view of Carrier in view of Rea does not disclose the following: further comprising: training a model to predict an intent behind use of one of the set of keywords based on a semantic meaning of the one word. Nonetheless, this feature would have been made obvious, as evidenced by Tagra. (Tagra discloses a technique for training a model [0038] to predict an intent [Abstract; 0052], e.g. “predicts a sentiment associated with the sentence vector” [Abstract], behind use of one of the set of keywords [0038] based on a semantic meaning [0036] of the one word [0036, 0038]]) This technique of Tagra is applicable to the set of keywords of Durham in view of Carrier in view of Rea.

At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Durham in view of Carrier in view of Rea with the teachings of Tagra. One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale C. Use of known technique to improve similar devices (methods, or products) in the same way. The improvement would have been as a new feature as follows: “Machine training for determining sentiments” associated with keywords [Abstract — Tagral]. 
10. Claim(s) 19 are rejected under 35 U.S.C. 103 as being unpatentable over Durham, in view of Goodson in view of Rea, and further in view of Phansalkar (US PGPub 20140379428).

Re Claim 19, it is the product claim, having similar limitations of claim 1. Thus, claim 19 is also rejected under the similar rationale as cited in the rejection of claim 1. (except for obtaining data from a first database, as taught by Carrier in the claim 1 rejection)
However, none of Durham, Rea and Phansalkar discloses the following however Goodson teaches: one or more sensors (Goodson discloses one or more sensor, e.g. “an event stream of sensor data” [Column 10, Lines 62-66]. These sensor elements of Goodson can be combined with the prior art elements of Durham, thereby integrating the sensors within the system of Durham.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add one or more sensors, by at least one other of the cloud computing vendors, based on a required format of the at least one other cloud computing vendor being different from the format of the respective input data, as conceptually seen from the teaching of Goodson, into that of Durham, Rea and Phansalkar because this modification can help use sensor data to provide an event stream with customer demographics [Column 10, Lines 66-67; Column 11, Lines 1-2 — Goodson].

Response to Arguments
11. Applicant’s arguments with respect to claims 1 and 19 as well as their dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649. The examiner can normally be reached 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U JEON/
Primary Examiner, Art Unit 2193